UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (X) QUARTERLY REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 29, 2007 OR () TRANSITION REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 0-20269 DUCKWALL-ALCO STORES, INC. (Exact name of registrant as specified in its charter) Kansas 48-0201080 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 401 Cottage Street Abilene, Kansas 67410-2832 (Address of principal executive offices) (Zip Code) (785) 263-3350 (Registrant's telephone number including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule12b-2 of the Exchange Act. (Check One): Large accelerated fileroAccelerated filerþNon-accelerated filero Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YesoNoþ APPLICABLE ONLY TO CORPORATE ISSUERS: 3,809,341 shares of common stock, $.0001 par value (the issuer's only class of common stock), were outstanding as of July 29, 2007. TABLE OF CONTENTS PART I FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 8 Item 3. Quantitative and Qualitative Disclosure About Market Risk 13 Item 4. Controls and Procedures 13 PART II OTHER INFORMATION Item 1. Legal Proceedings 15 Item 1A. Risk Factors 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 3. Defaults Upon Senior Securities 15 Item 4. Submissions of Matters to a Vote of Security Holders 15 Item 5. Other Information 15 Item 6. Exhibits 15 Signature 15 2 PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS Duckwall-ALCO Stores, Inc. and Subsidiaries Consolidated Balance Sheets (in thousands, except share amounts) Assets July 29, January 28, 2007 2007 (Unaudited) Current assets: Cash and cash equivalents $ 4,217 $ 2,983 Receivables 4,151 3,059 Prepaid expenses 3,528 1,561 Prepaid income taxes 46 - Inventories 156,019 151,406 Deferred income taxes 3,037 3,037 Total current assets 170,998 162,046 Property and equipment, at cost: Land and land improvements 1,719 1,719 Buildings and building improvements 12,046 12,023 Furniture, fixtures and equipment 58,771 56,703 Transportation equipment 1,484 1,491 Leasehold improvements 16,135 15,410 Construction work in progress 651 138 Total property and equipment 90,806 87,484 Less accumulated depreciation 66,662 64,451 Net property and equipment 24,144 23,033 Property under capital leases 24,571 24,571 Less accumulated amortization 18,630 17,618 Net property under capital leases 5,941 6,953 Other non-current assets 97 44 Deferred income taxes 5,653 3,344 Total assets $ 206,833 $ 195,420 Current liabilities: Current maturities of capital lease obligations $ 1,982 $ 2,128 Accounts payable 36,290 35,263 Income taxes payable - 1,915 Accrued salaries and commissions 4,311 4,180 Accrued taxes other than income 5,130 4,242 Self-insurance claim reserves 4,936 4,322 Other current liabilities 3,659 3,634 Total current liabilities 56,308 55,684 Notes payable under revolving loan 29,876 21,077 Capital lease obligations - less current maturities 5,839 6,783 Deferred gain on leases 5,179 5,378 Other non-current liabilities 2,465 438 Total liabilities 99,667 89,360 Stockholders' equity: Common stock, $.0001 par value, authorized 20,000,000 shares; issued and outstanding 3,809,341 shares and 3,794,303 shares respectively 1 1 Additional paid-in capital 38,174 37,315 Retained earnings 68,991 68,744 Total stockholders' equity 107,166 106,060 Total liabilities and stockholders' equity $ 206,833 $ 195,420 See accompanying notes to unaudited consolidated financial statements. 3 Duckwall-ALCO Stores, Inc. and Subsidiaries Consolidated Statements of Operations (dollars in thousands, except per share amounts) (Unaudited) For the Thirteen Week For the Twenty-Six Week Periods Ended Periods End July 29, 2007 July 30, 2006 July 29, 2007 July 30, 2006 Net sales $ 124,366 $ 119,637 $ 235,688 $ 227,817 Cost of sales 83,744 83,715 160,718 159,603 Gross margin 40,622 35,922 74,970 68,214 Selling, general and administrative 33,291 31,155 68,595 60,744 Depreciation and amortization 1,876 1,664 3,738 3,268 Total operating expenses 35,167 32,819 72,333 64,012 Operating incomefrom continuing operations 5,455 3,103 2,637 4,202 Interest expense 840 631 1,597 1,202 Earningsfrom continuing operations before income taxes 4,615 2,472 1,040 3,000 Income tax expense 1,829 1,016 412 1,233 Earningsfrom continuing operations 2,786 1,456 628 1,767 Earnings (loss) from discontinued operations, net of income taxes (192 ) (39 ) (266 ) 191 Net earnings $ 2,594 $ 1,417 $ 362 $ 1,958 Earnings (loss) per share Basic Continuing operations $ 0.73 $ 0.38 $ 0.17 $ 0.47 Discontinued operations (0.05 ) (0.01 ) (0.07 ) 0.05 Net earnings per share 0.68 0.37 0.10 0.52 Diluted Continuing operations 0.72 0.38 0.16 0.46 Discontinued operations (0.05 ) (0.01 ) (0.07 ) 0.05 Net earnings per share $ 0.67 $ 0.37 $ 0.09 $ 0.51 See accompanying notes to unaudited consolidated financial statements. 4 Duckwall-ALCO Stores, Inc. and Subsidiaries Consolidated Statements of Cash Flows (dollars in thousands) (Unaudited) For the Twenty-Six Week Periods Ended July 29, 2007 July 30, 2006 Cash flows from operating activities: Net earnings $ 362 $ 1,958 Adjustments to reconcile net earnings to net cash used in operating activities: Depreciation and amortization 3,746 3,273 Amortization of debt financing costs and lease costs 19 52 Amortization of deferred gain on sale-leaseback (199 ) (82 ) Loss (gain) on sale of assets 147 (354 ) Shared based compensation expense 576 273 Tax benefit of stock options exercised 11 14 Changes in: Receivables (1,041 ) (1,328 ) Prepaid expenses (1,967 ) (91 ) Inventories (4,613 ) (4,744 ) Accounts payable (1,288 ) (1,403 ) Income taxes payable (1,838 ) (731 ) Accrued salaries and commissions 131 (1,045 ) Accrued taxes other than income 888 (79 ) Self-insurance claim reserves 614 365 Deferred income taxes (148 ) (84 ) Other assets and liabilities (420 ) (2,736 ) Net cash used in operating activities (5,020 ) (6,742 ) Cash flows from investing activities: Proceeds from the sale of assets 30 11,815 Acquisition of property and equipment (4,072 ) (3,900 ) Net cash (used in) provided by investing activities (4,042 ) 7,915 Cash flows from financing activities: Net borrowings under revolving loan 8,799 1,074 Bank overdraft 2,315 (196 ) Proceeds from exercise of outstanding stock options 261 111 Excess tax benefit on stock options exercised 11 28 Principal payments under capital lease obligations (1,090 ) (976 ) Net cash provided by financing activities 10,296 41 Net increase in cash and cash equivalents 1,234 1,214 Cash and cash equivalents at beginning of period 2,983 472 Cash and cash equivalents at end of period $ 4,217 $ 1,686 Cash paid during the period for: Interest $ 1,458 $ 1,097 Income taxes $ 2,324 $ 2,147 See accompanying notes to unaudited consolidated financial statements. 5 Duckwall-ALCO Stores, Inc. and Subsidiaries Notes to Unaudited Consolidated Financial Statements (dollars in thousands, except per share amounts) (1)Basis of Presentation The accompanying unaudited consolidated financial statements of Duckwall-ALCO Stores, Inc. and Subsidiaries are for interim periods and have been prepared in accordance with U.S.generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q and Regulation S-X. Accordingly, they do not include all of the information and footnotes required by U.S. generally accepted accounting principles for complete financial statements. It is suggested that the accompanying unaudited consolidated financial statements be read in conjunction with the consolidated financial statements included in the Company's fiscal 2007 Annual Report. In the opinion of management of Duckwall-ALCO Stores, Inc. and Subsidiaries, the accompanying unaudited consolidated financial statements reflect all adjustments (consisting of normal recurring accruals) necessary to present fairly the financial position of the Company and the results of its operations and cash flows for the interim periods. Because the Company’s business is moderately seasonal, the results from interim periods are not necessarily indicative of the results to be expected for the entire year. (2)Principles of Consolidation The consolidated financial statements include the accounts of Duckwall-ALCO Stores, Inc. andSubsidiaries.All significant intercompany transactions and balances have been eliminated in consolidation. (3)Share-Based Compensation Effective with fiscal 2007, the Company adopted Statement of Financial Accounting Standards No. 123(R) Share-Based Payment (SFAS 123(R)) and began recognizing compensation expense for its share based payments based on the fair value of the awards. Share based payments consist of stock option grants. SFAS 123(R) requires share based compensation expense to be based on the following: a) grant date fair value estimated in accordance with the original provisions of SFAS 123 for unvested options granted prior to the adoption date and b) grant date fair value estimated in accordance with the provisions of SFAS 123(R) for all share based payments granted subsequent to the adoption date.For the thirteen weeks ended July 29, 2007 and July 30, 2006, share based compensation expense lowered pre-tax income by $294 and $226, respectively and $576 and $272 for the twenty-six weeks ended July 29, 2007 and July 30, 2006, respectively.The benefits of tax deductions in excess of recognized compensation expense are reported as a financing cash flow. Under SFAS 123(R), forfeitures are estimated at the time of valuation and reduce expense ratably over the vesting period. This estimate is adjusted periodically based on the extent to which actual forfeitures differ, or are expected to differ, from the previous estimate. Stock Incentive Plan Under our 2003 Incentive Stock Option Plan, options may be granted to officers and key employees, not to exceed 500,000 shares.According to the terms of the plan, the per share exercise price of options granted shall not be less than the fair market value of the stock on the date of grant and such options will expire no later than five years from the date of grant. The options vest in equal amounts over a four year requisite service period beginning from the grant date. In the case of a stockholder owning more than 10% of the outstanding voting stock of the Company, the exercise price of an incentive stock option may not be less than 110% of the fair market value of the stock on the date of grant and such options will expire no later than five years from the date of grant.Also, the aggregate fair market value of the stock with respect to which incentive stock options are exercisable on a tax deferred basis for the first time by an individual in any calendar year may not exceed $100,000. In the event that the foregoing results in a portion of an option exceeding the $100,000 limitation, such portion of the option in excess of the limitation shall be treated as a nonqualified stock option.At July 29, 2007, the Company had 96,500 shares authorized for future option grants.The Company issues these grants from the unissued shares authorized. Under the Company’s Non-Qualified Stock Option Plan for Non-Management Directors, options may be granted to Directors of the Company who are not otherwise officers or employees of the Company, not to exceed 120,000 shares.According to the terms of the plan, the per share exercise price of options granted shall not be less than the fair market value of the stock on the date of grant and such options will expire five years from the date of grant.The options vest in equal amounts over a four year requisite service period beginning from the grant date.All options under the plan shall be non-qualified stock options.There are no shares remaining to be issued under this plan. An existing board member forfeited 15,000 shares during the second quarter of fiscal 2008. These shares were then granted to a newly appointed board member. The Company previously issued options under the 1993 Incentive Stock Option Plan.This plan was structured in the same fashion as the 2003 Incentive Stock Option Plan described above, however it did not specify the 10% ownership rules.There are no shares remaining to be issued under this plan.As of July 29, 2007, there were no shares outstanding under this plan. The fair value of each option grant is separately estimated for each grant. The fair value of each option is amortized into compensation expense on a straight-line basis from the grant date for the award over the requisite service period as discussed above.We have estimated the fair value of all stock option awards as of the date of the grant by applying a modified Black-Scholes pricing valuation model.The application of this valuation model involves assumptions that are judgmental and highly sensitive in the determination of compensation expense, including expected stock price volatility. 6 The following summarizes information concerning stock option grants during fiscal 2008 and 2007: For the Thirteen Week For the Twenty-Six Week Periods Ended Periods Ended January 28, 2007 July 29, 2007 July 30, 2006 July 29, 2007 July 30, 2006 Stock options granted 392,000 43,000 357,000 63,000 377,000 Weighted average exercise price $ 30.35 $ 39.10 $ 30.25 $ 38.77 $ 30.01 Weighted average grant date fair value $ 10.59 $ 10.58 $ 10.51 $ 11.01 $ 10.52 The weighted average for key assumptions used in determining the fair value of options granted in the thirteen weeks ended July 29, 2007 and July 30, 2006 and a summary of the methodology applied to develop each assumption are as follows: For the Thirteen Week For the Twenty-Six Week Periods Ended Periods Ended January 28, 2007 July 29, 2007 July 30, 2006 July 29, 2007 July 30, 2006 Expected price volatility 37.40 % 25.4 % 37.3 % 27.9 % 37.4 % Risk-free interest rate 5.00 % 4.8 % 5.0 % 4.8 % 5.0 % Weighted average expected lives in years 3.8 3.8 3.7 3.7 3.8 Dividend yield 0.00 % 0.00 % 0.00 % 0.00 % 0.00 % EXPECTED PRICE VOLATILITY This is a measure of the amount by which a price has fluctuated or is expected to fluctuate. The Company uses actual historical changes in the market value of its stock to calculate expected price volatility because management believes that this is the best indicator of future volatility. The Company calculates monthly market value changes from the date of grant over a past period to determine volatility. An increase in the expected volatility will increase compensation expense. RISK-FREE INTEREST RATE This is the U.S. Treasury rate for the date of the grant over the expected term.An increase in the risk-free interest rate will increase compensation expense. EXPECTED LIVES This is the period of time over which the options granted are expected to remain outstanding and is based on management’s expectations in relation to the holders of the options. Options granted have a maximum term of five years. An increase in the expected life will increase compensation expense. DIVIDEND YIELD The Company has not made any dividend payments nor does it have plans to pay dividends in the foreseeable future. An increase in the dividend yield will decrease compensation expense. As of July 29, 2007, total unrecognized compensation expense related to non-vested stock options is $3.6 million with a weighted average expense recognition period of 3.7 years. (4)Accounting for Income Taxes We adopted the provisions of FIN48– Accounting for Uncertainty in Income Taxes– an interpretation of FASB Statement No.109, on January 29, 2007.We performed a comprehensive review of potential uncertain tax positions in each jurisdiction in which we operate, in accordance with recognition standards established by FIN48. As a result of our review, we adjusted the carrying amount of our liability for unrecognized tax benefits resulting in a reduction to our January 29, 2007 retained earnings of $115.Our liability for unrecognized tax benefits is $2,125 as of January 29, 2007, of which none would impact our effective tax rate if recognized.The adoption of FIN 48 resulted in the accruals for uncertain tax positions being reclassified from income taxes payable to accrued expenses and other long-term liabilities in our unaudited July 29, 2007 Consolidated Balance Sheet. Our liability for unrecognized tax benefits is $2,184 as of July 29, 2007, of which none would impact our effective tax rate if recognized. With the adoption of FIN 48, we elected to make an accounting policy change to recognize interest related to unrecognized tax benefits in interest expense and penalties in operating expenses.As of the date of adoption, we had $383 accrued for the payment of interest, which is included in the $2,125 unrecognized tax benefit noted above.No amounts were accrued for penalties with respect to unrecognized tax benefits.At July 29, 2007, we had accrued $480 for the payment of interest. The statute of limitations for our federal income tax returns is open for 2003 through 2006.We file in numerous state jurisdictions with varying statutes of limitation.State returns are open from 2002 through 2006 or 2003 through 2006 depending on each state’s statute of limitations. The Company is currently under Internal Revenue Service audit for the fiscal year ended January 29, 2006. The Company anticipates the audit will be concluded prior to the end of the current fiscal year. (5)Earnings Per Share Basic net earnings per share is computed by dividing net earnings by the weighted average number of shares outstanding.Diluted net earnings per share reflects the potential dilution that could occur if contracts to issue securities (such as stock options) were exercised. The average number of shares used in computing earnings per share was as follows: Thirteen Weeks Ended Basic Diluted July 29, 2007 3,807,515 3,845,795 July 30, 2006 3,793,392 3,828,546 Twenty-Six Weeks Ended July 29, 2007 3,804,014 3,847,975 July 30, 2006 3,790,788 3,820,778 7 (6)Subsequent Events None (7)New Accounting Pronouncements In September2006, the FASB issued Statement of Financial Accounting Standards No.157, Fair Value Measurement (SFAS157). SFAS157 provides a definition of fair value, provides guidance for measuring fair value in U.S. GAAP and expands disclosures about fair value measurements. SFAS157 will be effective at the beginning of fiscal 2009. We are currently evaluating the impact of the adoption of SFAS157 on our consolidated financial statements. In February 2007, the FASB issued SFAS 159, The Fair Value Option for Financial Assets and Financial Liabilities- Including an Amendment of SFAS 115 (SFAS 159), which permits entities to choose to measure many financial instruments and certain other items at fair value. The fair value option established by this standard permits all entities to choose to measure eligible items at fair value at specified election dates. Entities choosing the fair value option would be required to report unrealized gains and losses on items for which the fair value option has been elected in earnings at each subsequent reporting date. Adoption is required for fiscal years beginning after November 15, 2007. We are currently evaluating the expected effect of SFAS 159 on our consolidated financial statements. ITEM 2.MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS (Dollars in Thousands Except Per Share Amounts) CAUTIONARY STATEMENT CONCERNING FORWARD-LOOKING STATEMENTS AND FACTORS THAT MAY AFFECT FUTURE RESULTS OF OPERATIONS, FINANCIAL CONDITION OR BUSINESS Certain statements contained in this Quarterly Report on Form 10-Q that are not statements of historical fact may constitute "forward-looking statements" within the meaning of Section 21E of the Exchange Act. These statements are subject to risks and uncertainties, as described below. Examples of forward-looking statements include, but are not limited to: (i) projections of revenues, income or loss, earnings or loss per share, capital expenditures, store openings, store closings, payment or non-payment of dividends, capital structure and other financial items, (ii) statements of plans and objectives of the Company's management or Board of Directors, including plans or objectives relating to inventory, store development, marketing, competition, business strategy, store environment, merchandising, purchasing, pricing, distribution, transportation, store locations and information systems, (iii) statements of future economic performance, and (iv) statements of assumptions underlying the statements described in (i), (ii) and (iii). Forward-looking statements can often be identified by the use of forward-looking terminology, such as "believes," "expects," "may," "will," "should," "could," "intends," "plans," "estimates", "projects" or "anticipates," variations thereof or similar expressions. Forward-looking statements are not guarantees of future performance or results.They involve risks, uncertainties and assumptions.The Company's future results of operations, financial condition and business operations may differ materially from the forward-looking statements or the historical information stated in this Quarterly Report on Form 10-Q.Stockholders and investors are cautioned not to put undue reliance on any forward-looking statement. There are a number of factors and uncertainties that could cause actual results of operations, financial condition or business contemplated by the forward-looking statements to differ materially from those discussed in the forward-looking statements made herein or elsewhere orally or in writing, by, or on behalf of, the Company, including those factors described below. Other factors not identified herein could also have such an effect. Factors that could cause actual results to differ materially from those discussed in the forward-looking statements and from historical information include, but are not limited to, those factors described below. OVERVIEW Operations.The Company is a regional discount retailer operating 255 stores in 21 states in the central United States.The thirteen weeks ended July 29, 2007 and July 30, 2006 are referred to herein as the second quarter of fiscal 2008 and 2007, respectively.For purposes of this management's discussion and analysis of financial condition and results of operations, the financial numbers are presented in thousands. Strategy.The Company's overall business strategy involves identifying and opening stores in towns that will provide the Company with the highest return on investment.The Company competes for retail sales with other entities, such as mail order companies, specialty retailers, mass merchandisers, dollar stores, manufacturer's outlets, and the internet. The Company is routinely evaluating the appropriate mix of merchandise to improve sales and gross margin performance.The Company uses centralized purchasing, merchandising, pricing and warehousing to obtain volume discounts, improve efficiencies and achieve consistency among stores and the best overall results.The Company utilizes information obtained from its point-of-sale system and regular input from its store associates to determine its merchandise offerings. Recent Events. Key Items in Second Quarter Fiscal 2008 The Company measures itself against a number of financial metrics to assess its performance.Some of the important financial items during the second quarter of fiscal 2008 were: · Net sales increased 4.0% to $124,366.Same store sales increased 2.1% compared to the prior year second quarter. · Gross margin percentage increased to 32.7% of sales, when compared to 30.0% in the prior year second quarter. · Net earnings per share was $0.67 in the second quarter of fiscal 2008 compared to $0.37 per share in the prior year second quarter. · The Company’s earnings before interest, taxes, depreciation and amortization and share based compensation expense (“EBITDA”) from continuing operations for the second quarter 2008 was $7,625. · The Company’s return on average equity (“ROE”) for the second quarter 2008 was 2.5%. Same store sales growth is a measure which may indicate whether existing stores are maintaining their market share.Other factors, such as the overall economy, may also affect same store sales.The Company defines same stores as those stores that were open as of the first day of the prior fiscal year and remain open at the end of the reporting period.The same store sales for all Company stores increased 2.1% compared to the prior year second quarter, the ALCO stores same store sales increased 2.0%, and the Duckwall same stores sales increased 3.8% during the second quarter of fiscal 2008.In the second quarter ended July 29, 2007, the Company closed one Duckwall Store. 8 Gross margin percentage is a key measure of the Company's ability to maximize profit on the purchase and subsequent sale of merchandise, while minimizing promotional and clearance markdowns, shrinkage, damage, and returns.Gross margin percentage is defined as sales less cost of sales, expressed as a percentage of sales.Gross margin percent increased to 32.7% of sales in the second quarter of fiscal 2008, compared to 30.0% in the second quarter of fiscal 2007. Earnings per share ("EPS") growth is an indicator of the returns generated for the Company's stockholders.EPS from continuing operations was increased to $0.72 perdiluted share for the second quarter of fiscal 2008, compared to $0.38 per diluted share for the second quarter of the prior fiscal year. The Company’s EBITDA and ROE are discussed under SG&A Detail; Certain Financial Measures, below. RESULTS OF OPERATIONS Thirteen Weeks Ended July 29, 2007 Compared to Thirteen Weeks Ended July 30, 2006. Net Sales Net sales for the second quarter of fiscal 2008 increased $4,729, or 4.0%, to $124,366 compared to $119,637 for the second quarter of fiscal 2007.Same store sales increased 2.1% when compared with the prior year same quarter.The sales were favorably impacted by customer acceptance of the current merchandise strategy and an average transaction increaseof $0.73 to $18.81. Gross Margin Gross margin for the second quarter of fiscal 2008 increased $4,700, or 13.1%, to $40,622 compared to $35,922 in the second quarter of fiscal 2007.Gross margin as a percentage of sales was 32.7% for the second quarter of fiscal 2008, which increased when compared to 30.0% for the second quarter of fiscal 2007.The increase in the gross margin percentage was primarily due to lower freight costs and significantly improved initial markon percentages, increased vendor support; offset by increased shrinkage. SG&A Selling, general and administrative expense increased $2,136 or 6.9%, to $33,291 in the second quarter of fiscal 2008 compared to $31,155 in the second quarter of fiscal 2007.As a percentage of net sales, selling, general and administrative expensesfor fiscal 2008 were 26.8%, compared to 26.0% for fiscal 2007.The increase in primarily due to the following reasons: · Increased $885 for non-comparable store expenses. · Increased IT expenses of $292 which will continue to trend higher than fiscal year 2007.Fiscal 2008 will be the first complete fiscal year of the Company’s IT initiative. · Additional planned maintenance expenses of $249 which will continue to trend higher than fiscal year 2007. · Increased inventory service fees of $295 due to accelerated store physical inventories.Inventory service fees for fiscal 2008 are expected to be consistent with fiscal 2007. · Decreasedvacation expense of $337.The vacation expense for fiscal 2008 is expected to be consistent with fiscal 2007. · Decreasedaccounting professional services of $354. Depreciation and Amortization Depreciation and amortization expense increased $212, or 12.7%, to $1,876 in the second quarter of fiscal 2008 compared to $1,664 in the second quarter of fiscal 2007.The increase is primarily due to new stores opened in the third quarter of fiscal 2007 and the first quarter of fiscal 2008 and items related to the IT initiative. Interest Expense Interest expense increased $209, or 33.1%, to $840 in the second quarter of fiscal 2008 compared to $631 in the second quarter of fiscal 2007.The increase in interest expense was due to higher levels of borrowing. Income Taxes The Company’s effective tax rate on earnings from continuing operations in the second quarter of fiscal 2008 was 39.63%, compared to 41.8% in the second quarter of fiscal 2007.The effective tax rate is lower due to work opportunity tax credits not being effective in the second quarter of fiscal 2007. Loss from Discontinued Operations Loss from discontinued operations, net of income tax, was $192 in the second quarter of fiscal 2008, compared to loss of $39 in the second quarter of fiscal 2007.In the second quarter of fiscal 2008, one Duckwall store was closed.Stores closed where the Company has exited the market are reflected in discontinued operations in all periods presented. Twenty-Six Weeks Ended July 29, 2007 Compared to Twenty-Six Weeks Ended July 30, 2006. Net Sales Net sales for the twenty-six week period of fiscal 2008 increased $7,871, or 3.5%, to $235,688 compared to $227,817 for the twenty-six week period of fiscal 2007.Same store sales increased 1.7% when compared with the prior year.The sales were favorably impacted by customer acceptance of the current merchandise strategy andan average transaction increaseof $0.64 to $18.75. 9 Gross Margin Gross margin for the twenty-six week period of fiscal 2008 increased $6,756, or 9.9%, to $74,970 compared to $68,214 in the twenty-six week period of fiscal 2007.Gross margin as a percentage of sales was 31.8% for the twenty-six week period of fiscal 2008, which increased when compared to 29.9% for the twenty-six week period of fiscal 2007.The increase in the gross margin percentage was primarily due to lower freight costs and significantly improved initial markon percentages, lower markdowns, increased vendor support; offset by increased shrinkage. SG&A Selling, general and administrative expense increased $7,581 or 12.9%, to $68,595 in the twenty-six week period of fiscal 2008 compared to $60,744 in the twenty-six week period of fiscal 2007.As a percentage of net sales, selling, general and administrative expenses in the second quarter of fiscal 2008 were 29.1%, compared to 26.7% in the second quarter of fiscal 2007.The increase in primarily due to the following reasons: · Increased $1,707 for non-comparable store expenses. · The timing of the recognition of CO-OP offset resulted in $1,037 less offset.Fiscal 2008 CO-OP offset is expected to be consistent with fiscal 2007. · Increased IT expenses of $1,097 which will continue to trend higher than fiscal year 2007.Fiscal 2008 will be the first complete fiscal year of the Company’s IT initiative. · Additional planned maintenance expenses of $834 which will continue to trend higher than fiscal year 2007. · Increased inventory service fees of $558 due to accelerated store physical inventories.Inventory service fees for fiscal 2008 are expected to be consistent with fiscal 2007 · Additional planned overhead associated with preparation of more aggressive store rollout plan and strengthening our internal controls of $457.These expenses are expected to trend higher than fiscal year 2007. · Increased professional accounting feesof $450 due to increased audit fees for fiscal 2007. · Increased share based compensation expense of $303 which will continue to trend higher than fiscal year 2007. Depreciation and Amortization Depreciation and amortization expense increased $470, or 14.4%, to $3,738 in the twenty-six week period of fiscal 2008 compared to $3,268 in the twenty-six week period of fiscal 2007.The increase is primarily due to new stores opened in the third quarter of fiscal 2007 and the first quarter of fiscal 2008 and items related to the IT initiative. Interest Expense Interest expense increased $395, or 32.9%, to $1,597 in the twenty-six week period of fiscal 2008 compared to $1,202 in the twenty-six week period of fiscal 2007.The increase in interest expense was due to higher levels of borrowing. Income Taxes The Company’s effective tax rate on earnings from continuing operations in the twenty-six week period of fiscal 2008 was 39.63%, compared to 41.1% in the twenty-six week period of fiscal 2007.The effective tax rate is lower due to work opportunity tax credits not being effective in fiscal 2007 offset bypermanent tax differences relating to share based compensation expense. Earnings (Loss) from Discontinued Operations Loss from discontinued operations, net of income tax, was $266 in the twenty-six week period of fiscal 2008, compared to earnings from discontinued operations of $191 in the twenty-six week period of fiscal 2007.In the second quarter of fiscal 2008, one Duckwall store was closed.The gain for the twenty-six week period of fiscal 2007 was due to a property held for sale in relation to the store closings done in fiscal 2006.Stores closed where the Company has exited the market are reflected in discontinued operations in all periods presented. SG&A Detail; Certain Financial Measures The Company has included EBITDA, a non-GAAP performance measure, as part of its disclosure as a means to enhance its communications with stockholders. Certain stockholders have specifically requested this information as a means of comparing the Company to other retailers that disclose similar non-GAAP performance measures. Further, management utilizes this measure in internal evaluation; review of performance and to compare the Company’s financial measure to that of its peers. EBITDA differs from the most comparable GAAP financial measure (earnings from continuing operations before discontinued operations) in that it does not include non-cash items. As a result, it may not reflect important aspects of the results of the Company’s operations. 10 For the Thirteen Week For the Twenty-Six Week Periods Ended Periods Ended SG&A Expenses Breakout July 29, 2007 July 30, 2006 July 29, 2007 July 30, 2006 General office $ 5,208 $ 4,752 $ 11,113 $ 9,047 Distribution center 1,634 1,696 3,924 3,958 401(K) expense 116 117 238 234 Comparable stores SG&A 24,640 23,740 50,054 46,126 Non comparable storesSG&A (1) 1,399 624 2,690 1,106 Share based compensation expense 294 226 576 273 FinalSG&A as reported $ 33,291 $ 31,155 $ 68,595 $ 60,744 ROE (2) 2.46 % 1.41 % 0.34 % 1.92 % Net sales $ 124,366 $ 119,637 $ 235,688 $ 227,817 SG&A as % of sales 26.77 % 26.04 % 29.10 % 26.66 % SG&A per average selling square foot $ 7.95 $ 7.58 $ 16.38 $ 14.82 EBITDA (3) $ 7,625 $ 4,993 $ 6,951 $ 7,742 EBITDA per average selling square foot (4) $ 1.82 $ 1.21 $ 1.66 $ 1.89 Sales per average selling square feet (5) ALCO $ 30.45 $ 29.91 $ 57.74 $ 57.07 Duckwall $ 21.74 $ 20.78 $ 40.74 $ 40.34 Total $ 29.71 $ 29.11 $ 56.28 $ 55.59 Average selling square feet (5) 4,186 4,110 4,188 4,098 Average square feet % change 1.9 % 4.7 % 2.2 % 4.4 % Total stores operating beginning of period 255 254 256 251 Total stores operating end of period 255 254 255 254 Supplemental Data: Same store sales change 2.1 % 6.2 % 1.7 % 6.6 % Total customer count change -1.7 % 5.1 % -1.9 % 4.9 % Average sale per ticket change 4.0 % 6.3 % 3.6 % 6.2 % (1) Non Comparable Stores are those stores opened in Fiscal 2008 & Fiscal 2007. (2)ROE is calculated as Net Earnings divided by average stockholders' equity. Average Stockholders' Equity is calculated as (beginning of period stockholders' equity plus end of period stockholders' equity) divided by 2. (3) EBITDA is earningsfrom continuing operations before interest, taxes, depreciation and amortization, and share based compensation expense. (4) EBITDA per selling square foot is a non-GAAP financial measure and is calculated as EBITDA divided by selling square feet. (5) Average selling square feet is (beginning square feet plus ending square feet) divided by 2. 11 Fiscal 2008 Compared to Fiscal 2007 General Office expenses for fiscal 2008 increased $2,066 or 22.8%.The increase is due to professional fees, travel expenses, relocation expenses, reclassification of capital lease rentand depreciation. Comparable store SG&A expenses increased $3,928 or 8.5%.The increase is due to inventory service fees,services relatedto planned store maintenance expenseand increased expenses associated with the Company's IT initiative. The expenses related to planned store maintenanceand the IT initiative will continue to trend higher than fiscal year 2007. Non Comparable Stores SG&A expenses increased $1,584 or 143.2%.The Company has opened 5 stores since the second quarter of fiscal 2007. Reconciliation and Explanation of Non-GAAP Financial Measures The following table shows the reconciliation of EBITDA per selling square foot from earningsfrom continuing operations, the most directly comparable financial measure calculated and presented in accordance with GAAP: For the Thirteen Week For the Twenty-Six Week Periods Ended Periods Ended July 29, 2007 July 30, 2006 July 29, 2007 July 30, 2006 Earnings from continuing operations $ 2,786 $ 1,456 $ 628 $ 1,767 Plus interest 840 631 1,597 1,202 Plus taxes 1,829 1,016 412 1,233 Plus depreciation and amortization 1,876 1,664 3,738 3,268 Plus share based compensation expense 294 226 576 272 EBITDA $ 7,625 $ 4,993 $ 6,951 $ 7,742 Earningsfrom continuing operations per square foot $ 0.67 $ 0.35 $ 0.15 $ 0.43 Plus interest per square foot 0.20 0.15 0.38 0.29 Plus taxes per square foot 0.44 0.25 0.10 0.30 Plus depreciation and amortization per square foot 0.45 0.40 0.89 0.80 Plus share based compensation expense per square foot 0.07 0.05 0.14 0.07 EBITDA per selling square foot $ 1.83 $ 1.20 $ 1.66 $ 1.89 LIQUIDITY AND CAPITAL RESOURCES The Company's primary sources of funds are cash flows from operations, borrowings under its revolving loan credit facility, and vendor trade credit financing (increases in accounts payable). At July 29, 2007, working capital (defined as current assets less current liabilities) was $114,690 compared to $98,397 at July 30, 2006.The increase in working capital was attributable to increases in inventory, accounts payable, deferred income taxesand cash and cash equivalents. The Company has a loan agreement with its lenders that provides a revolving loan credit facility of up to $70,000 of long-term financing.The amount advanced (through a note or letters of credit) to the Company under the credit facility bears interest at (i) the prime rate plus a margin, as defined, which varies based on the amount outstanding (Base Loan) or (ii) based on the Euro dollar rate plus a margin, as defined, (Index Loan).Based upon its projected financial requirements, the Company uses a combination of short term Euro dollar contracts and borrowing at prime.The amount advanced is generally limited to 70% of eligible inventory, as defined in the loan agreement.Advances are secured by a security interest in the Company's inventory.The loan agreement contains various restrictions that are applicable if the Company fails to maintain excess availability of at a least $27,500, including limitations on additional indebtedness, acquisitions of assets and payment of dividends.The loan agreement expires on April 15, 2010.As of July 29, 2007, the Company has borrowed $29,876 under this facility.The lender had also issued letters of credit aggregating $3,976 at such date on behalf of the Company.Availability under this facility as of July 29, 2007 was $36,148. Cash used in operating activities in the twenty-six week period of fiscal 2008 and 2007 was $5,020 and $6,742 respectively.The decrease in the amount of cash used inoperating activities in the twenty-six week period of fiscal 2008 compared to the twenty-six week period of fiscal 2007 was primarily due to increases in accrued salaries, taxes other than income, self-insurance reserves, offset by an increase in prepaid expenses and a decrease in income tax payable. Cash (used in) provided by investing activities (including acquisitions,divestituresand remodeling of property and equipment) in the twenty-six week period of fiscal 2008 and 2007 totaled ($4,042) and $7,915, respectively. Cashprovided byfinancing activities in the twenty-six week period of fiscal 2008 and 2007 of $10,296 and $41 respectively.Net borrowings on the revolving loan generated $8,799 during the twenty-six week ended July 29, 2007, compared to $1,074 during the twenty-six week period of the prior fiscal year. 12 BUSINESS OPERATIONS The following chart indicates the percentage of sales, excluding fuel sales, represented by each of our major product categories for the thirteen and twenty-six week periods of fiscal 2008 and 2007: For the Thirteen Weeks For the Twenty-Six Weeks Ended Ended July 29, 2007 July 30, 2006 July 29, 2007 July 30, 2006 Merchandise Category: Consumables and commodities 29 % 29 % 31 % 30 % Electronics, entertainment, sporting goods, toys and outdoor living 27 % 27 % 26 % 26 % Apparel and accessories 20 % 20 % 19 % 19 % Home furnishings and décor 13 % 13 % 13 % 14 % Other 11 % 11 % 11 % 11 % Total 100 % 100 % 100 % 100 % NEW ACCOUNTING PRONOUNCEMENTS In September2006, the FASB issued Statement of Financial Accounting Standards No.157, Fair Value Measurement (SFAS157). SFAS157 provides a definition of fair value, provides guidance for measuring fair value in U.S. GAAP and expands disclosures about fair value measurements. SFAS157 will be effective at the beginning of fiscal 2009. We are presently evaluating the impact of the adoption of SFAS157 on our results of operations and financial position. In February 2007, the FASB issued SFAS 159, The Fair Value Option for Financial Assets and Financial Liabilities- Including an Amendment of SFAS 115 (SFAS 159), which permits entities to choose to measure many financial instruments and certain other items at fair value. The fair value option established by this standard permits all entities to choose to measure eligible items at fair value at specified election dates. Entities choosing the fair value option would be required to report unrealized gains and losses on items for which the fair value option has been elected in earnings at each subsequent reporting date. Adoption is required for fiscal years beginning after November 15, 2007. We are currently evaluating the expected effect of SFAS 159 on our consolidated financial statements. ITEM 3.QUANTITATIVE AND QUALITATIVE DISCLOSURE ABOUT MARKET RISK INSTRUMENTS ENTERED INTO OTHER THAN FOR TRADING – INTEREST RATE RISK The Company is exposed to various types of market risk in the normal course of its business, including the impact of interest rate changes.The Company may enter into interest rate swaps to manage its exposure to interest rate changes, and we may employ other risk management strategies, including the use of foreign currency forward contracts.The Company does not currently hold any derivative instruments and would enter into such instruments solely for cash flow hedging purposes and not for trading purposes. As described under "Management's Discussion and Analysis of Financial Condition and Results of Operations-Liquidity and Capital Resources", the Company has a variable interest rate debt facility that is subject to interest rate risk.The Company uses this facility to meet the short-term needs of its capital improvements and inventory purchases and other operating activities.These obligations expose the Company to variability in interest payments due to changes in interest rates.If interest rates increase, interest expense increases.Conversely, if interest rates decrease, interest expense also decreases. Based on the Company’s current borrowings under its revolving credit facility, if interest rates were to increase 1% on an annual basis interest expense would increase $339. The Company has and continues to analyze its debt structure in relation to interest rate risk.The Company believes that with the mix of debt instruments it is using, revolving line of credit, capital leases and operating leases,adequately addresses these risk issues.This process of evaluation is continuous and the Company will adjust its debt structure as is appropriate to the market situation. ITEM 4.CONTROLS AND PROCEDURES (a)Evaluation of Disclosure Controls and Procedures As of the end of the period covered by this report, management of the Company, with the participation of the Chief Executive Officer and the Chief Financial Officer, evaluated the effectiveness of the design and operation of the Company’s disclosure controls and procedures (as defined in Rule 13a-15(e) of the Securities and Exchange Act of 1934, as amended) as of July 29, 2007. Based upon this evaluation, the Chief Executive Officer and the Chief Financial Officer have concluded that the Company’s disclosure controls and procedures were not effective as of July 29, 2007 because of the material weaknesses described in internal control over financial reporting described below in Item 4(b). (b)Management’s Report on Internal Control over Financial Reporting Management of the Company is responsible for establishing and maintaining adequate control over financial reporting as defined in Rule 13a-15(f) under the Securities and Exchange Act of 1934, as amended. The Company’s internal control system is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external reporting purposes in accordance with U.S. generally accepted accounting principles. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. A material weakness represents a significant deficiency (as defined in the Public Company Accounting Oversight Board’s Auditing Standard No. 2), or a combination of significant deficiencies, that results in more than a remote likelihood that a material misstatement of the annual or interim financial statements will not be prevented or detected by management or employees in the course normal course of performing their assigned functions. 13 Management assessed the effectiveness of the Company’s internal control over financial reporting as of July 29, 2007 based on the criteria established in Internal Control- Integrated Framework issuedby the Committee of Sponsoring Organizations of the Treadway Commission (“COSO”). As a result of this assessment, management concluded that the Company’s internal control over financial reporting was not effective as of July 29, 2007. ·The control environment influences the control consciousness of its people, and is the foundation of all other components of internal control over financial reporting. The Company's control environment did not sufficiently promote effective internal control over financial reporting throughout the organization. Material weaknesses in the control environment were a contributing factor in the material weaknesses listed below and resulted in more than a remote likelihood that material misstatements of the annual or interim financial statements would not be prevented or detected. Specifically, the following material weaknesses were identified in the Company’s control environment as of July 29, 2007: A sufficient complement of skilled finance, tax and accounting resources did not exist to perform supervisory reviews and monitoring activities over certain financial reportingmatters and controls. An adequate control consciousness did not exist to support effective application of policies and the execution of procedures within the daily operation of financial reporting controls. Management’s assessment identified the following additional material weaknesses in the Company’s internal control over financial reporting as of July 29, 2007: ·The Company did not maintain effective policies and procedures related to accounting for fixed assets to ensure such accounting complied with U.S. generally accepted accounting principles. Specifically, the Company’s policies and procedures did not provide for a sufficient review of the reconciliation of the fixed asset system to the general ledger and the application of capitalization policies. As a result of this deficiency, there were errors in fixed assets, accumulated depreciation, and selling, general & administrative expense in the Company’s financial statements and there is more than a remote likelihood that a material misstatement of the annual or interim financial statement would not be prevented or detected. ·The Company did not maintain effective policies and procedures over payroll processing. Specifically, there was inadequate segregation of duties between the human resources and payroll functions. In addition, the Company’s policies and procedures did not include a reconciliation of employee payroll withholding amounts as reported on the payroll register to the amounts recorded in the general ledger. As a result of these deficiencies, there is more than a remote likelihood that a material misstatement of the annual or interim financial statement would not be prevented or detected. ·The Company did not maintain effective policies and procedures that require a sufficiently detailed review of the Company’s financial statements prior to their issuance. As a result of this deficiency, there were material errors in classification of deferred income taxes, and cash flows, and omission of required disclosures in the Company’s financial statements. ·The Company did not maintain effective policies and procedures related to accounting for significant accrued liabilities to ensure such accounting was in accordance with U.S. generally accepted accounting principles on an interim and annual basis. Specifically, the Company’s policies and procedures did not provide for sufficient review of the assumptions used for vendor support and employee bonus accruals at interim financial reporting periods to validate these estimates through comparison to actual activities upon which the estimates are based. As a result of this deficiency, there were errors in accrued liabilities, cost of goods sold, and selling, general & administrative expense and there is more than a remote likelihood that a material misstatement of the annual or interim financial statement would not be prevented or detected. ·The Company did not maintain effective policies and procedures related to accounting for inventory to ensure such accounting is in accordance with U.S. generally accepted accounting principles. Specifically, the Company’s policies and procedures did not provide for sufficient analysis of the policies applied to payment discounts, LIFO and lower of cost or net realizable value calculations to ensure that such accounting complies with U.S. generally accepted accounting principles. In addition, the Company’s policies and procedures did not provide for sufficient analysis of the most recently identified inventory shrinkage trends to determine whether the existing estimation techniques should modified. As a result of this deficiency, there were material errors in inventory and cost of goods sold in the Company’s financial statements. (c)Changes in Internal Control over Financial Reporting There were no changes in the Company’s internal control over financial reporting that occurred during the quarter ended July 29, 2007 that materially affected, or are reasonably likely to materially affect, the Company’s internal control over financial reporting. To address the material weaknesses described above the Company: · is evaluating the overall control environment. The Company recognizes its need in this area. The Company began a process of evaluating its level of skill in finance, tax and accounting prior to this year. To assist our staff, in fiscal 2006, the Company engaged an external resource to assist in analyzing and evaluating its internal control structure, including development of additional controls and improvement of existing controls. The Company began hiring and staffing an internal audit department in the fourth quarter of fiscal 2007. The Company continues to evaluate the need for training in internal financial control procedures throughout the organization. This will include the review of the level of skill in finance, tax and accounting to adequately assure proper supervisory review and monitoring activities over certain financial reporting matters and controls. Emphasis will be made to assure an adequate control consciousness exists throughout the organization. · has begun a review and plans to document all policies and procedures relating to the accounting for fixed assets in a Capitalized Asset Policy, which will define controls to ensure compliance to U.S. generally accepted accounting principles and to assure the accuracy of all fixed asset activity. · is currently in the process of establishing the appropriate segregation between human resources and payroll. This process is planned to be completed by thethird quarter of fiscal 2008. The reconciliation of employee payroll withholding amounts as reported on the payroll register to the amounts recorded in the general ledger is planned to be reviewed by management personnel on a monthly basis. Evaluation and training of personnel responsible for reconciliations to assure proper staffing in these areas was completed in the second quarter of fiscal 2008. 14 · has initiated the development and implementation of controls over the development and review of the financial statements and continues to refine and document those controls and procedures. The Companyhas added the appropriate personnel to perform the necessary reviews of the financial statements. · has developed and is testing procedures to analyze and monitor existing accounting policies for significant accrued liabilities to ensure that those policies are in accordance with U.S. generally accepted accounting principles. · has developed and is testing procedures to analyze and monitor the LIFO and lower of cost or net realizable value calculations to ensure that those calculations are in accordance with U.S. generally accepted accounting principles. The Company has also developed and is testing procedures to analyze and monitor the estimates used by management to ensure that those estimates accurately reflect current trends. PART II - OTHER INFORMATION ITEM 1.LEGAL PROCEEDINGS The Company is a party to routine litigation from time to time in the ordinary course of business. ITEM 1A.RISK FACTORS There have been no material changes to our risk factors as previously disclosed in our Form 10-K for the fiscal year ended January 28, 2007. ITEM 2.UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS The Board of Directors of the Company has authorized the Company to repurchase up to 2,014,461 shares of Common Stock, of which 1,817,798 shares had been purchased as of July 29, 2007.The following are details of repurchases under this program for the period covered by this report: Maximum Number Total Number of (or Approximate Dollar shares (or Units) Value) of Shares (or Total Number Of Purchased as Part Units) that May Yet Shares (or Units) Average Price Paid of Publicly Announced Be Purchased Under Period Purchased per Share (or Unit) Plans or Programs the Plans or Programs February 1 – February 28, 2007 0 0 0 196,663 March 1 – March 31, 2007 0 0 0 196,663 April 1 – April 30, 2007 0 0 0 196,663 May 1 - May 31, 2007 0 0 0 196,663 June 1 - June 30, 2007 0 0 0 196,663 July 1 - July 31, 2007 0 0 0 196,663 ITEM 3.DEFAULTS UPON SENIOR SECURITIES Not applicable. ITEM 4.SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS None ITEM 5.OTHER INFORMATION None. ITEM 6.EXHIBITS See the Exhibit Index immediately following the signature page hereto. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934 the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. DUCKWALL-ALCO STORES, INC. (Registrant) Date: September 6, 2007 /s/ Donny R. Johnson Donny R. Johnson Senior Vice-President – Chief Financial Officer Signing on behalf of the registrant and as Principal Financial Officer 15 EXHIBIT INDEX 3.1 Articles of Incorporation of Duckwall-ALCO Stores, Inc., amended as of June 13, 1994 and restated solely for filing with the Securities and Exchange Commission (filed as Exhibit 3.1 to Company's Quarterly Report on Form 10-Q for the fiscal quarter ended August 1, 2004 and incorporated herein by reference). 3.2 Bylaws of Duckwall-ALCO Stores, Inc. (filed as Exhibit 3.2 to Company's Quarterly Report on Form 10-Q for the fiscal quarter ended August 1, 2004 and incorporated herein by reference). 4.1 Specimen of Duckwall-ALCO Stores, Inc. Common Stock Certificate. (filed as Exhibit 4.1 to Company's Quarterly Report on Form 10-Q for the fiscal quarter ended August 1, 2004 and incorporated herein by reference). 4.2 Reference is made to the Amended and Restated Articles of Incorporation described under 3.1 above and Bylaws described under 3.2 above. 31.1 Certification of Chief Executive Officer of Duckwall-ALCO Stores, Inc. dated September6, 2007, pursuant to Rule 13a-4(a) under the Securities Exchange Act of 1934, as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. 31.2 Certification of Chief Financial Officer of Duckwall-ALCO Stores, Inc. dated September 6, 2007, pursuant to Rule 13a-4(a) under the Securities Exchange Act of 1934, as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. 32.1 Certification of Chief Executive Officer of Duckwall-ALCO Stores, Inc, dated September 6, 2007, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, which is furnished with this Quarterly Report on Form 10-Q for the quarter ended July 29, 2007 and is not treated as filed in reliance upon §601(b)(32) of Regulations S-K. 32.2 Certification of Chief Financial Officer of Duckwall-ALCO Stores, Inc., dated September 6, 2007, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, which is furnished with this Quarterly Report on Form 10-Q for the quarter ended July 29, 2007 and is not treated as filed in reliance upon §601(b)(32) of Regulations S-K. 16
